Citation Nr: 0008782	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-42 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for aid and attendance of another person.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1941 to November 
1945.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which entitlement 
to special monthly pension by reason of the need for the aid 
and attendance of another person was denied.


FINDING OF FACT

The veteran is in receipt of nonservice-connected pension 
based on permanent and total disability, and has averred that 
he requires the regular aid and attendance of another by 
reason of his disabilities.


CONCLUSION OF LAW

The claim for special monthly pension based on the need for 
aid and attendance of another person is well grounded.  
38 U.S.C.A. § 5107 (West 1991); King v. Brown, 5 Vet. App. 
19, 21 (1993), See also Vargas-Gonzalez v. West, 12 Vet. App. 
321 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
the issue under appeal is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  In this case, the veteran is receiving VA pension 
benefits.  His basic entitlement to pension is presumed.

Increased pension is payable to a veteran who requires the 
aid and attendance of another person.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. § 3.351(a)(1) (1999).  The veteran has 
averred that he needs regular aid and attendance.  As above 
noted, this assertion must be taken as credible for the 
purpose of determining whether the claim is well grounded.  
King, supra.

The Board finds that he has presented a well-grounded claim 
for special monthly pension by reason of need for aid and 
attendance of another person.


ORDER

The claim of entitlement to special monthly pension by reason 
of need for aid and attendance of another person is well 
grounded.  To this extent only, the appeal is granted.

REMAND

The veteran filed a claim for special monthly pension in 
October 1995 on the basis of blindness and Parkinsonism.  The 
Board notes, however, that an April 1999 VA examination 
report for mental disorders indicates that the veteran was 
last hospitalized from December 1998 to January 1999 for an 
acute stroke.  In addition, the examiner noted that the 
veteran received treatment as an outpatient for his 
psychiatric condition from the VA Medical Center (MC) in San 
Juan, Puerto Rico.  These records are not in the claims file 
now before the Board.

The Board is of the opinion that current examinations are 
needed to accurately assess the veteran's current 
disabilities-particularly in light of the fact he has 
suffered a stroke since the last examination for aid and 
attendance in April 1996.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should obtain legible copies 
of the veteran's VA treatment records 
since 1995.    

2.  The RO should schedule the veteran 
for VA examination(s) to determine 
whether he needs the aid and attendance 
of another person, with particular 
attention to the residuals, if any, of a 
stroke.  All indicated tests and studies 
should be accomplished.  The claims 
folder should be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear and 
legible manner on the examination 
report(s).

3.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for special 
monthly pension by the reason of need for 
aid and attendance of another person.

4.  If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant is hereby notified that it is the appellant's 
responsibility to report for examinations as scheduled and to 
cooperate in the development of his case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  The veteran need take 
no action until he is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 


- 5 -


